Title: Thomas Jefferson to James P. Preston, 28 May 1818
From: Jefferson, Thomas
To: Preston, James Patton


          
            Sir
            Monticello
May 28. 18.
          
          The letter of the 20th with which you have honored me did not come to hand until yesterday. with mr Hassler I have not the pleasure of a personal acquaintance; but I have information entirely satisfactory of his scientific character. as an Astronomer and Mathematician he is certainly highly qualified; and the former commission you mention him to have held of Director of roads, bridges and canals in Switzerland, would raise a presumption of his possessing practical knolege also. whether his residence and employment in this country have enabled him to become familiar with it’s natural resources, which often furnish us with unexpensive means of  doing what in Europe can be aeffected but at great cost, I am quite uninformed. if mr Hasler’s practical talents should stand on as good evidence as those of his competitors, I have no doubt he must be far before them in Mathematical qualifications. I have the honor to salute your Excellency with great esteem and consideration.
          
            Th: Jefferson
          
        